Campbell, C. J.,
delivered the opinion of the court.
It is settled in this State that a wife denied a support by her husband may bring her bill for alimony without seeking a divorce. Garland v. Garland, 50 Miss. 694, and Dewees v. Dewees, 55 Miss. 315. And as she is entitled to be maintained by her husband,, no reason is perceived why she shall not be allowed alimony pendente lite and the means to maintain her suit when her bill shows a case entitling her to permanent alimony, and she is without the means of present support and unable to conduct her suit, rendered necessary by the refusal of her husband to maintain her.
Whatever the origin and foundation of the practice of the courts to make such allowance to the wife, it is not affected by the Code of 1880, which was not designed to supersede or abridge the equitable rights of married women, except as it may expressly provide.
The practice in granting temporary alimony is settled by Porter v. Porter, 41 Miss. 116.

Affirmed.